Citation Nr: 0910432	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  05-01 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for prostate cancer as a 
result of the exposure to Agent Orange.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to June 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

The Veteran has asserted that he was temporarily in DaNang in 
late August or early September 1970, for approximately one 
week, before being flown out to the USS Shangri-La in early 
September 1970.  His personnel records confirm that he 
reported for duty aboard the USS Shangri-La on 
September 13, 1970.  

Moreover, the RO confirmed that the ship was in the waters 
off of the Republic of Vietnam from September 13, 1970 to 
September 30, 1970 and from October 20, 1970 to November 7, 
1970.  

The Veteran has presented plausible statements in the record 
regarding a temporary duty station in the Republic of 
Vietnam.  However, reports have not been requested in an 
attempt to verify the ships movements for the entire period 
in 1970 when the ship was in the Pacific.  Accordingly, the 
Board finds that additional development should be 
accomplished.  

The Veteran also should be informed that he may submit other 
forms of competent evidence to verify his assertions of 
visiting the Republic of Vietnam during August and September 
1970.  

Accordingly, the case is REMANDED for the following action:  

1.  The Veteran should be afforded the 
opportunity to present any additional 
evidence regarding his claimed period 
of temporary duty in the Republic of 
Vietnam in late August 1970 or early 
September 1970, including providing 
any recollection of the specific dates 
that he traveled, buddy statements, or 
lay statements etc.  

2.  VA should obtain from an 
appropriate source (such as the 
Department of the Navy), a complete 
ship's history documenting the 
movements of the U.S.S. Shangri-La 
during its deployment in the Pacific 
in the year of 1970.  

3.  After the above has been 
completed, as well as any additional 
indicated development indicated by the 
record has been accomplished, VA must 
readjudicate the claim based on all 
relevant evidence on file.  If the 
benefit sought on appeal remains 
denied, the Veteran and his 
representative must be provided a 
Supplemental Statement of the Case and 
must be afforded an appropriate 
opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the Veteran until he receives 
further notice; however, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



